Case 2:20-cv-01905-KJD-DJA Document 17 Filed 12/08/20 Page 1 of 6
Case 2:20-cv-01905-KJD-DJA Document 17
                                    14 Filed 12/08/20
                                             12/07/20 Page 2 of 6
Case 2:20-cv-01905-KJD-DJA Document 17
                                    14 Filed 12/08/20
                                             12/07/20 Page 3 of 6
Case 2:20-cv-01905-KJD-DJA Document 17
                                    14 Filed 12/08/20
                                             12/07/20 Page 4 of 6
Case 2:20-cv-01905-KJD-DJA Document 17 Filed 12/08/20 Page 5 of 6




          IT IS SO ORDERED.

          DATED: December 8, 2020


                         __________________________________
                         DANIEL J. ALBREGTS
                         UNITED STATES MAGISTRATE JUDGE
Case 2:20-cv-01905-KJD-DJA Document 17
                                    14 Filed 12/08/20
                                             12/07/20 Page 6 of 6
